Citation Nr: 0005257	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for scarring of the left side of the face 
as a result of treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran had active duty for training from August 1961 
through February 1962.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In a decision dated in August 1998, 
the Board denied the claims of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for left eye 
disability and headaches as a result of VA treatment.  In 
addition, the Board determined that additional development 
was necessary with regard to the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
facial scarring as a result of VA treatment.  The development 
requested has been completed substantially and the claim is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was treated in the VA emergency room on March 
14, 1996, diagnosed with preorbital cellulitis, prescribed 
medication, and sent home.

3.  The veteran was hospitalized at the VA medical center 
from March 16, 1996, to March 19, 1996, and underwent 
incision and drainage of the infected left facial cyst.

4.  The treatment provided for the diagnosed preorbital 
cellulitis was the appropriate treatment for that condition; 
facial scarring resulting from the incision and drainage of 
the infected left facial cyst was a necessary consequence of 
the procedure.


CONCLUSION OF LAW

The requirements for compensation for scarring of the left 
side of the face based upon VA treatment have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the staff was negligent in the 
treatment he received on March 14, 1996, at a VA Medical 
Center, when he sought treatment for an infection on his face 
under his left eye.  It is contended on behalf of the veteran 
that if proper care had been administered to the veteran at 
that time, he would not have developed his later problems, 
which include facial scarring.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204, 110 Stat. 2874, 
2926 (1996).  The amended statute is less favorable to the 
veteran's claim; however, since the veteran's claim was filed 
prior to October 1, 1997, it must be adjudicated under the 
provisions of § 1151 as they existed prior to the amendment.  
See VAOPGCPREC 40-97.

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1999).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b), (c) 
(1999).

According to the VA medical record dated March 14, 1996, the 
veteran complained of a left facial "cyst" of two days' 
duration.  He complained of pain and swelling.  It was noted 
that he had had a cyst on his neck two months earlier which 
had been lanced.  The veteran was awake and oriented to 
person, place and time.  There was a circular, pustular 
lesion on his left cheek.  There was visible edema noted at 
the site.  A risk for infection was noted.  The physician 
noted left cheek swelling and erythema.  It was noted that 
the patient had had a pimple which had erupted two or three 
days earlier.  There had been increased swelling, warmth and 
pain around the opened pustule.  There had been no fevers or 
night sweats.  A physical examination showed no orbital 
erythema.  There was preorbital swelling.  There was pus in 
the open pustule and it was warm.  A minimal amount of pus 
was drained from the pustule.  The diagnosis was preorbital 
cellulitis.  The physician prescribed Dicloxacillin 500 mg by 
mouth, four times a day for two weeks.  It was also noted on 
the medical report that the veteran was to return if it 
worsened, if his vision became disturbed, or if he developed 
a fever.

VA medical records also show that the veteran was 
hospitalized from March 16 to March 19, 1996, for infected 
left facial sebaceous cyst.  He presented to the VA emergency 
room on March 16 with a history of an increasingly tender 
erythematous lesion over his left cheek.  It was noted that 
he had been seen prior to admission in the emergency room and 
Dicloxacillin was prescribed; however, his symptoms 
progressed despite this treatment.  On the day of admission, 
he presented with increasing induration, erythema, pain and 
sense of fullness in the left eye.  Additionally, he had some 
blurred vision in the left eye.  There had been a small 
amount of purulent drainage from the site.  No fevers, 
chills, nausea, vomiting or other symptoms were present.  

On examination, his temperature was 98.8 and vitals were 
stable.  He was alert and oriented.  The sclerae were 
somewhat infected.  There were slight decrease in vision in 
the left eye and a mild left-sided ptosis.  There was a three 
by four centimeter indurated erythematous, tender and 
fluctuant area over the left paranasal area.  There was a 
small opening with some purulent material present.  There 
were bilateral anterior cervical nodes.  

The veteran was admitted to the hospital and intravenous 
antibiotics as well as a heating pad were begun for 
treatment.  On March 17, 1996, Plastic Surgery was consulted 
and an incision and drainage of this area was performed and 
the wound was packed open.  The veteran continued to receive 
Nafcillin and warm packs of the area.  His white cell count 
was never high and over the next few days, the induration 
erythema decreased significantly over the area of the lesion.  
In addition, his ocular symptoms resolved and by March 19, 
1996, it was felt that the veteran could be discharged with 
oral antibiotics.  

The veteran was discharged and advised to follow up in the 
General Surgery Clinic in one week and to call the hospital 
if there was any evidence of increasing tenderness, redness 
or drainage from the wound.

In May 1996, the veteran filed a claim with the RO, noting 
that on March 14, 1996, he had an infection on his face under 
his left eye and went to the emergency room.  According to 
the veteran, the doctor gave him some pills and refused to 
admit him to the hospital.  The veteran noted that he went 
home for two days and passed out from the pain.  He further 
noted that the left eye had swollen shut with the infection.  
On March 16, 1996, he went back to the emergency room and was 
immediately admitted to the hospital and put on intravenous 
fluids.  According to the veteran, as a result of that VA 
treatment, he now has permanent facial scarring.

In October 1996, the veteran underwent a VA examination of 
his eyes.  The examination, however, did not discuss the 
facial scarring the veteran developed as a result of the 
treatment in March 1996 for the facial infection.  
Accordingly, that evidence is not pertinent to the claim 
currently on appeal.

At a personal hearing in May 1997 before a hearing officer at 
the RO, the veteran testified that he had gone to VA for 
medical attention on March 14, 1996, for an infected cyst and 
that it was still not healed after almost 18 months.  The 
veteran testified that when he went to VA in March 1996, his 
eyes were practically shut and he was in a lot of pain.  The 
whole left side of his face, including his lip, was swollen.  
The doctor gave him some pills and said to take them for 10 
days until they were gone.  According to the veteran, he 
requested a second opinion and the doctor said it was not 
needed.  The veteran stated that he asked for a return date 
and the doctor said he did not need one.  The veteran also 
testified that he asked to be admitted and the doctor said it 
was not needed.  The veteran returned home and the pain and 
swelling became worse over the next two days.  According to 
the veteran, he passed out due to the pain.  On March 16, 
1996, he returned to the VA Medical Center.  The veteran 
testified that they rushed him to the hospital and put him on 
intravenous fluids.  They incised and drained the cyst on his 
face.  He was in the hospital for three or four days.  When 
he was released, he was told to report to the wound clinic 
everyday for a week.  In regard to facial scarring, the 
veteran testified that it was still sore and also itched a 
lot.  The veteran stated that it had been over a year and the 
facial wound was still not healed.

At a VA examination of the veteran's facial scarring in May 
1999, he reported that the scar on the left side of his face 
continuously itched and when he itched it, he developed small 
pus bumps in the area.  The problem had been recurrent and 
chronic since the time of the infection in March 1996.  

The physical examination showed a seven by three millimeter, 
oval, depressed scar just lateral to the nasolabial fold of 
the left cheek, approximately mid cheek.  There was no 
tenderness or adherence.  The scar was smooth.  There was no 
ulceration.  There was an approximately one millimeter level 
of depression to the scar.  There did not appear to be any 
underlying tissue loss, inflammation, edema, or keloid 
formation.  The scar was somewhat more hyperpigmented than 
the surrounding skin.  There was no limitation of function 
caused by the scar.  

The impression was that the lesion on the veteran's face was 
a scar.  The examiner noted that he could not find the 
medical record detailing the physician's examination of the 
veteran on March 14, 1996.  He noted, however, that if the 
suspected diagnosis at that time was an infected cyst of the 
left cheek, then Dicloxacillin was the appropriate antibiotic 
treatment for that condition.  He further noted that incision 
and drainage of cellulitis of the face can cause residual 
scarring as a natural consequence of the procedure and that a 
longstanding infected cyst could potentially produce such a 
scar without any surgical intervention.

In a June 1999 addendum to the May 1999 VA examination 
report, the examiner noted that he had reviewed the progress 
notes dated March 14, 1996.  The impression the physicians 
had at that time was that the veteran had preorbital 
cellulitis.  According to the VA examiner, Dicloxacillin 500 
milligrams by mouth four times a day for two weeks was the 
appropriate treatment for that condition as was the follow-up 
which requested that the patient return to the emergency room 
if the condition worsened or his vision became disturbed.  
The VA examiner further noted that the residual scar from the 
incision and drainage performed on March 17, 1996, was a 
necessary consequence of the procedure and that it is 
possible that a longstanding infection of such a nature could 
create such a scar without any external intervention.

The Board finds that the medical evidence of record shows 
that there was no negligence or medical malpractice in the VA 
treatment provided on March 14, 1996.  There is no medical 
evidence that the diagnosis rendered on March 14, 1996, of 
preorbital cellulitis was incorrect.  The medical opinion of 
the VA examiner at the May 1999 examination shows that the 
prescribed Dicloxacillin was the appropriate treatment for 
the diagnosed condition, as was the follow-up which, as noted 
on the March 14, 1996, treatment record, requested the 
veteran to return to the emergency room if the condition 
worsened or his vision became disturbed.  Although the 
veteran claims that he was refused a scheduled follow up 
appointment, the medical evidence indicates that he was told 
to return for further medical treatment if the condition 
worsened.  A further medical opinion, dated in June 1999, 
after the VA examiner had reviewed the March 14, 1996, 
medical records, provides that the medicine prescribed and 
follow-up requested was the appropriate treatment.  

In regard to the medical treatment provided during the VA 
hospitalization from March 16 to March 19, 1996, the veteran 
has not specifically alleged that the medical treatment he 
received during that hospitalization involved negligence or 
medical malpractice.  Furthermore, the May and June 1999 
medical opinions from the VA examiner provide that the facial 
scarring resulting from the incision and drainage of the 
facial cyst performed on March 17 was a necessary consequence 
of the procedure.

The Board notes that the veteran has alleged that the VA 
physician who treated him on March 14, 1996, was rude and 
cold to him.  However, even if true, rude personal treatment, 
although not acceptable treatment of patients, does not rise 
to the level of negligent medical treatment or medical 
malpractice.



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for scarring of the left side of the face based upon VA 
treatment is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

